DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions.
Allowable Subject Matter
2.	Claims 1-20 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: The closest prior art of the record, such as Huang et al. (US 2006/0110065) and Deshpande (US 2003/0081854), with respect to the earliest filing date of the claimed invention, teach adaptive de-block filtering system that selects and applies a filter from a filter bank to selected pixels, the selected filter and the selected pixels are chosen based on a distance of an edge in a block to a block boundary; and  Deshpande is referenced to teach distinguishing between edge and non-edge pixels to apply different filters. Deshpande describes performing de-ringing and edge sharpening simultaneously during post-processing of digital images and videos. 
	The prior art of the records either alone or incombination fails to anticipate or fairly suggest the steps of adaptively reducing artifacts in block-coded video, including; memory to store at least first and second adjacent blocks of a video frame with a block boundary therebetween, the first block comprising a first line of video and the second block comprising a second line of video across the block boundary from the first line of video; and more particularly, a processor to; deblock filter the first line of video using a first filter length, the first filter length for deblock filtering the first line of video based on a first edge detection in the first and second blocks using a first edge detection threshold, and bypass low pass filtering of the first line of video in response to one or more pixels of the first line of video being detected as strong edge pixels, the strong edge pixel detection based on a second edge detection using a second edge detection threshold greater than the first edge detection threshold, as specifies in independent claims 1, and similarly independent claims 9 and 15.
	Claims 2-8,10-14 and 16-20 are allowed by virtue of their dependency to the above allowable 
independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
4.	Any inquiry concerning this communication or earlier communications from the examiner
should be directed to Behrooz Senfi, whose telephone number is (571)272-7339. The examiner can
normally be reached on Monday-Friday 10:00-6:00.
	Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use
the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor,
Christopher Kelley can be reached on 571 272 7331. The fax phone number for the organization where
this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact
the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571 -272-1000.
/BEHROOZ M SENFI/Primary Examiner, Art Unit 2482